Citation Nr: 1414203	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  10-20 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1961 to September 1980.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In her May 2010 VA Form 9, the appellant requested that she be scheduled for a Board hearing by live videoconference.  

The record indicates that the appellant was scheduled for a hearing to take place in July 2013.  She cancelled the hearing and requested a rescheduling in a July 2013 statement.  The appellant was subsequently scheduled for a new hearing to take place in November 2013.  She again cancelled and requested rescheduling.  The appellant stated she was unable to attend the November 2013 hearing because of an inability to obtain transportation to the RO.    

Pursuant to 38 C.F.R. § 20.700(a) (2013), a hearing on appeal will be granted to a veteran who requests a hearing and is willing to appear in person.  The appellant has not been afforded a hearing or otherwise indicated that she wishes to withdraw this request. 

Therefore, this action must be performed before adjudicating the claim.  38 C.F.R. § 20.700(a) (2013).

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the appellant for a video hearing to be held at the RO before a Veterans Law Judge in accordance with the provisions of 38 C.F.R. §§ 19.75, 20.704 (2012).

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


